DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1-8 are the same as those set forth in the previous Office action mailed on Oct. 23, 2020. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Application Laid-Open Publication No. 2015-089895 A (herein “Sakai”) in view of US Patent No. 4,692,295 (herein “Vinatier”) and as evidenced by US Patent Application Publication No. 2012/0192987 A1 (herein “Haschke”), US Patent Application Publication No. 2013/0211344 A1 (herein “Rodriguez”), and US Patent No. 4,682,703 (herein “Kasai”). The attached computer-generated English
This rejection was adequately set forth in paragraphs 5-26 of the Office action mailed on Oct. 23, 2020 and is incorporated here by reference.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Vinatier in view of Sakai.
This rejection was adequately set forth in paragraphs 27-46 of the Office action mailed on Oct. 23, 2020 and is incorporated here by reference.


Response to Arguments

Applicant's arguments filed Jan. 25, 2021 (herein “Remarks”) have been fully considered, but they are not persuasive.
Applicant simultaneously argues the rejection over Sakai in view of Vinatier and the rejection over Vinatier in view of Sakai.
Applicant argues (third full paragraph on p. 5 of Remarks) that the references do not teach or suggest a composition having the presently recited amount of acrylic copolymer (8 to 20 wt%, as recited in amended independent claims 1 and 8).
This argument is unpersuasive because Sakai describes amounts of the acrylic copolymer (0.5 to 30, preferably 3 to 25, parts by mass per 100 parts by mass of polyvinyl chloride) which overlap the presently recited range of amounts. 

Applicant argues (first full paragraph on p. 7 of Remarks) that the references do not address a statement made in the Declaration submitted on Oct. 5, 2020 that a plasticizer would render a pipe too soft for water transmission.
This argument is unpersuasive for the reasons set forth in paragraphs 51-52 of the Office action mailed on Oct. 23, 2020; these paragraphs are reproduced here:
This argument is unpersuasive for two reasons. The argument is unpersuasive firstly because it is conclusory. The argument is not accompanied by any technical reasoning or objective evidence that establishes that the plasticizer in Sakai’s composition would render it too soft for water transmission. Contrary to what Applicant has stated in the Declaration, the prior art contains many disclosures of PVC compositions containing plasticizers for articles such as pipes. By way of example, US Patent Application Publication No. 2013/0150513 A1 to Odagiri (see ¶¶ [0015]-[0016]) and US Patent Application Publication No. 2009/0111915 A1 to Lavallee (see the abstract and ¶ [0025]); and Chinese Patent Application Publication No. 104861369 A to Yin (see the “Technical Field” section on p. 3 of the translation and the “Content of the Invention” section at the top of p. 4 of the translation).
The argument is unpersuasive secondly because it does not identify a deficiency of the rejection of the claimed invention; the argument does not identify any claim limitation that is not adequately addressed by the prior art on account of the argued inability to prepare a pipe.
Additionally, because the claims are not drawn to a pipe for water transmission, the alleged inability of the prior art to make a pipe for water transmission does not identify a claim limitation that is not adequately addressed by the prior art.

Applicant argues (second full paragraph on p. 6 of Remarks) that one would not have had a reasonable expectation of success to make an oriented PVC using Sakai’s composition because the composition contains a plasticizer. This argument is unpersuasive because it is conclusory; the argument does not explain why one of ordinary skill in the art would not expect to be able to successfully orient Sakai's composition (i.e., have a reasonable expectation of success) on account of the presence of a plasticizer in the composition. 

The rejections that were set forth in the preceding Office action have been maintained above in paragraphs 5-8.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Oct. 23, 2020. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764